       Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


MALCOLM KING,
                                                                 OPINION AND ORDER
                             Plaintiff,
       v.
                                                                       19-cv-705-slc
LINK WILD SAFARIS, LLC,

                             Defendant.


       This lawsuit arises out of a contract between the parties for the hunting of North Baja

Desert Bighorn Sheep. Plaintiff Malcolm King has sued defendant Link Wild Safaris, LLC

(LWS) for misrepresentation (intentional, negligent and strict liability), breach of contract,

breach of the duty of good faith and fair dealing, and unjust enrichment under Wisconsin law

and violations of the Wisconsin Deceptive Trade Practices Act (DTPA), Wis. Stat. § 100.18.

King has filed three motions that are now before the court: a motion for partial summary

judgment on his breach of contract and § 100.18 claims (dkt. 12); a motion to strike the

declarations of Jeff Demaske and Bradford Black (dkt. 27); and a motion to strike portions of

the declaration of Jay Link (dkt. 28).

       For the reasons below, I am granting both of King’s motions to strike and I am granting

his motion for summary judgment as to one of his breach of contract claims and his § 100.18

claim. I also conclude that King is entitled to damages in the amount of $65,772.59 for the

expenses he incurred for the hunt, travel costs, and gratuity and an award of attorney fees and

costs in an amount to be determined at a later date. The case will proceed to trial on King’s

remaining state law claims for misrepresentation, breach of the duty of good faith and fair

dealing, and unjust enrichment and any additional claim for damages.
        Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 2 of 14




       Because the motions to strike address the admissibility of evidence that is relevant to

summary judgment, I will address those motions before setting forth the undisputed facts and

addressing the merits of King’s motion for summary judgment.




                                        MOTIONS TO STRIKE

I. Demaske and Black Declarations

       In support of its response to King’s motion for partial summary judgment, LWS filed

declarations from Jeff Demaske and Bradford T. Black. Dkts. 23-24. Both witnesses aver that

they obtained a permit in 2019 for hunting North Baja Desert Bighorn Sheep in an area located

roughly four hours north of the airport in Lareto, Baja California Sur state, Mexico. LWS

presented this evidence to contradict the opinion of King’s expert witness, Raymond Lee, that

no such sheep are located in that area and that no permit has been issued for the hunting of one

since 1990. See dkt. 19.

       Prior to filing Demaske’s and Black’s declarations on December 11, 2020, LWS had not

disclosed either individual as a fact or expert witness. The parties’ initial disclosures under Rule

26(a)(1) were due January 29, 2020, King’s expert witness disclosures and reports were due April

29, 2020, and LWS’s expert witness disclosures were due June 29, 2020. Dkt. 5 at 4 and dkt.

8 at 2. King disclosed one expert, Lee, who provided a written report (dkt. 15-2) on May 12,

2020.1 LWS did not file any expert disclosures. King seeks to strike the declarations under Rule

37(c)(1) as a sanction for LWS’s Rule 26(a) violations.




       1
           The parties stipulated to the late filing.

                                                        3
        Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 3 of 14




       Under Rule 37(c)(1), “[i]f a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” See also Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 869 (7th Cir.

2005) (“The sanction for failing to comply with Rule 26(a)(2)[ ] is automatic and mandatory

exclusion from trial of the non-disclosed evidence under [Rule] 37(c)(1) unless non-disclosure

was justified or harmless.”) (internal quotation omitted). In exercising its broad discretion in

determining whether a violation of Rule 26(a) is harmless, a district court considers four factors:

(1) the prejudice or surprise to the party against whom the evidence is offered; (2) the ability of

the party to cure the prejudice; (3) the likelihood of disruption to the trial; and (4) the bad faith

or willfulness involved in not disclosing the evidence at an earlier date. David v. Caterpillar, 324

F.3d 857, 857 (7th Cir. 2003).

       LWS contends that it was not required to supplement its Rule 26(a) disclosures because

the witnesses and the nature of their testimony both were made known to King during the Rule

30(b)(6) deposition of Jay Link, the owner of LWS, on November 11, 2020.                   See Rule

26(e)(1)(A) (A party has a duty to “supplement or correct its disclosure or response . . . in a

timely manner if the party learns that in some material respect the disclosure or response is

incomplete or incorrect, and if the additional or corrective information has not otherwise been

made known to the other parties during the discovery process or in writing.”). Specifically,

King’s counsel asked Link whether he agreed with Lee’s expert opinion that the North Baja

Desert Bighorn Sheep cannot be found in the part of Mexico where King was hunting. Link




                                                 4
       Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 4 of 14




testified he did not agree with the expert, and when asked about the basis for that position, he

provided the names of Demaske and Black.

       LWS faults King for not following up on the information or deposing the witnesses. King

is not to blame here. LWS does not explain why it waited so long to disclose the two facts

witnesses whom it is relying on to contradict Lee’s unequivocal expert opinion, which had been

filed more than seven months previously, in May 2020. Discovery closed in this case on October

2, 2020, and dispositive motions were due November 20, 2020. Contrary to LWS’s assertion,

King did not have weeks to follow up on the new information because the Rule 30(b)(6)

deposition took place only nine days before King’s deadline for filing his motion for summary

judgment. The untimely disclosure is not harmless because it deprived King of sufficient

opportunity to impeach the evidence before summary judgment. Accordingly, King’s motion

to strike the declarations of Black and Demaske is granted.




II. Link Declaration

       LWS argues that Link testified both as a representative of LWS and individually that he

is personally aware of multiple successful hunts for the North Baja Desert Bighorn Sheep in the

area around Loreto. In his declaration, Link avers that he is an experienced big game hunter and

has “personal knowledge” of multiple hunters, including Black and Demaske, who successfully

hunted North Baja Desert Bighorn Sheep in the area located roughly four hours north of the

airport in Lareto, Baja California Sur, Mexico. Dkt. 22. However, in the 30(b)(6) deposition,

Link testified that he learned this information from talking with the hunters and reading about

them in hunting magazines. Dkt. 18 at 28-29. This is not personal knowledge. Link did not



                                               5
       Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 5 of 14




personally observe or participate in the hunts described by Black, Demaske, or the other hunters

he identified in the Rule 30(b)(6) deposition. Because Link bases his statement in paragraph

2 of his December 10, 2020 declaration on inadmissible hearsay, King’s motion to strike that

paragraph will be granted.




                   MOTION FOR PARTIAL SUMMARY JUDGMENT

       From the parties proposed findings of fact, I find the following facts to be material and

undisputed.

                                      Undisputed Facts

       Plaintiff Malcolm King is a citizen of the United Kingdom. Defendant Link Wild Safaris,

LLC (LWS) is a Wisconsin limited liability company with its principal place of business in

Minong, Wisconsin. All of LWS’s members are Wisconsin citizens, making LWS a citizen of

Wisconsin.

       In 2018, King was interested in hunting a North Baja Desert Bighorn Sheep, which is

also known as Ovis canadensis cremnobates. King was put into contact with LWS and its owner,

Jay Link, through Anton Tonchev and Hunt Europe, a company owned by Tonchev and LWS.

LWS is a well-known, profitable, and prestigious professional hunting outfitter that is staffed

and owned by hunters who appreciate the distinction between specific subspecies of animals and

their value to hunters.

       In an April 12, 2018 email to Tonchev, Link set out the details of the hunt that LWS was

offering to sell King: “We have the hunt all sorted out for Malcom [sic] King to Hunt the

‘Cermnosates’ [sic] North Baja Desert Sheep Sub-Species.” Tonchev forwarded this email to


                                               6
         Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 6 of 14




King. Around the same time, King spoke with Link over the telephone and told LWS that he

wanted to hunt the North Baja Desert Bighorn Sheep and no other sheep species or subspecies.2

Link told King that LWS was capable of arranging a hunt of the North Baja Desert Bighorn

Sheep.

         King and LWS entered into a written contract prepared by LWS.3 LWS agreed to

provide King a hunt for the North Baja Desert Bighorn Sheep on the Baja Peninsula in Mexico,

starting on April 20, 3 2018. Specifically, the contract states that King would fly to Loreto, Baja

California Sur, Mexico, and then be driven north four hours from the airport to the hunt unit.

The contract provided that LWS would coordinate all aspects of the hunt, including but not

limited to providing professional guide services, transportation, field trophy preparation, and

accommodations. King paid LWS $51,000 for the hunt.

         Relying on LWS’s statements and the contract between the parties, King arrived in

Loreto on April 19, 2018. He was met at the airport by Rolando Armando Alonzo Puc, the

hunting guide selected and contracted by LWS. Puc drove King for approximately 35 to 40

minutes and then told King that they had arrived at the hunting camp. King questioned Puc

about whether they were at the correct location, because King understood from the contract that

the drive to the hunting area was supposed to be four hours north of the Loreto airport. Puc

said that they were at the correct location.




         2
          Link testified at LWS’s Rule 30(b)(6) deposition that King made clear that the only subspecies
of interest to him was the North Baja Desert Bighorn Sheep.

         3
         The parties do not propose any facts indicating when they entered into the contract, but the copy
of the contract attached to the complaint shows that it was signed and dated by King on December 4,
2018. Dkt. 1-1.

                                                    7
        Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 7 of 14




       While hunting on April 22, 2018, guides working with Puc located a ram (a male sheep)

that they identified as a “big sheep” that met King’s requirements. Puc drove King to a place

nearby the ram, and they hiked to an area within range of the ram. After approximately 90

minutes, the ram became visible to King and Puc, who identified the ram as meeting King’s

requirements. At Puc’s direction, King shot and killed the ram. King hiked to the area where

the ram’s body was located, viewed and took photos with the ram, and then returned to camp.

The GPS coordinates near where King killed the ram show that King was approximately 13 miles

directly south of the Loreto airport. After King killed the ram, he returned to his home in the

United Kingdom.

       Approximately six weeks after the hunt, King submitted documentation regarding his

hunts for consideration for the Weatherby Hunting and Conservation Award, including

information about what he believed to be a successful hunt of the North Baja Desert Bighorn

Sheep. On June 2, 2018, the Weatherby Foundation’s Chairman, Rex Baker, responded and

stated “Please send the North Baja Desert Sheep permit from April 2018 showing the location

of the kill and the Latin name as it has been illegal to hunt this specie[s] for many years.” King

provided the GPS coordinates near where he killed the ram. Baker informed King that he could

not have killed the North Baja Desert Bighorn Sheep, which has the Latin name Ovis canadensis

cremnobates, in that area.

       By letter dated June 5, 2018, LWS confirmed that the animal that King killed was a

different subspecies of sheep, the South Baja Desert Bighorn Sheep, Ovis canadensis weemsi:

               I am writing this letter as confirmation that Link’s Wild Safaris
               and Hunt Europe did indeed recently contract a hunt for Mr.
               Malcolm King for what we believed to be a Northern Baja Desert
               Sheep (cremnobates). With all good intentions, it is now clear

                                                8
        Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 8 of 14




               that there was a miscommunication and misunderstanding with
               the contracted outfitter and it does appear that Mr. Malcolm
               [King] unintentionally harvested a Southern Baja Desert Sheep
               (weemsi). On behalf of Link’s Wild Safaris and Hunt Europe we
               apologize for the miscommunication and confusion regarding this
               hunt. There was no malice or misrepresentation intended and we
               regret that the incorrect species was harvested.

Raymond Lee, a zoologist and biologist who for nearly four decades has studied the particular

sheep species at issue in this litigation, opines that the North Baja Desert Bighorn Sheep cannot

be found anywhere near the area where LWS took King or in the area described in the contract

(four hours north of Loreto by vehicle). Lee also opines that permits for hunting these sheep

have not been issued since 1990. See dkt. 15-2.

       The South Baja Desert Bighorn Sheep has no value to King because he had already

hunted that subspecies. Link and LWS were aware that King already successfully hunted the

South Baja sheep.

       King spent a total of $65,772.59 on the hunt, travel costs, and gratuity. According to

King, the only suitable replacement for the North Baja Desert Bighorn Sheep, which cannot

currently be hunted, is the Severtsov Argali sheep in Uzbekistan, which costs more than

$100,000 to hunt.




                                           OPINION

I. Summary Judgment Standard

       Summary judgment is appropriate only if the moving party—in this case, King—can

demonstrate “that there is no genuine issue as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322



                                                9
        Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 9 of 14




(1986). A “material fact” is one identified by the substantive law as affecting the outcome of

the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Bunn v. Khoury Enterprises,

Inc., 753 F.3d 676, 681 (7th Cir. 2014). A “genuine issue” exists with respect to a material fact

when “the evidence is such that a reasonable jury could return a verdict for the non-moving

party,” or in this case LWS. Id. “On the other hand, where the factual record taken as a whole

could not lead a rational trier of fact to find for [LWS], there is nothing for a jury to do.” Bunn,

753 F.3d at 682 (citing Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)). Any doubt as to the existence of a genuine issue must be resolved against King. Adickes

v. S.H. Kress & Co., 398 U.S. 144, 160 (1970). See also Lawrence v. Kenosha County, 391 F.3d

837, 841 (7th Cir. 2004). “As the ‘put up or shut up’ moment in a lawsuit, summary judgment

requires a non-moving party to respond to the moving party’s properly-supported motion by

identifying specific, admissible evidence showing that there is a genuine dispute of material fact

for trial.” Grant v. Trustees of Indiana University, 870 F.3d 562, 568 (7th Cir. 2017).




II. Breach of Contract Claim

       “Under Wisconsin law, a claim for breach of contract has three elements: (1) a contract

between the parties that creates obligations flowing from the defendant to the plaintiff; (2)

failure of the defendant to do what it undertook to do; and (3) damages.” BMO Harris N.A. v.

Rivers Transp., Inc., No. 17-CV-777-JDP, 2018 WL 4953004, *2 (W.D. Wis. Oct. 12, 2018)

(citing Brew City Redevelopment Grp., LLC v. The Ferchill Grp., 2006 WI App 39, ¶ 11, 289 Wis.

2d 795, 714 N.W.2d 582). King argues that LWS breached its obligations to provide him with

a successful hunt of the North Baja Desert Bighorn Sheep when it transported him to an area



                                                10
       Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 10 of 14




where the subspecies cannot be found, causing him to suffer economic loss in the amount of

$65,772.59.4

        LWS contends that King contracted for one thing: a hunt for the Northern Baja Desert

Bighorn Sheep four hours north of the airport in Loreto, Baja California Sur, Mexico. As LWS

points out, the contract does not promise King a “successful” hunt or kill, and King has failed

to present any evidence from which a reasonable jury would infer that LWS guaranteed a

successful hunt. King counters that the contract’s inclusion of “field trophy preparation” would

be superfluous had LWS not intended to guarantee the killing of an animal. See Sonday v. Dave

Kohel Agency, Inc., 2006 WI 92, ¶ 21, 293 Wis. 2d 458, 471, 718 N.W.2d 631, 637 (“We

interpret a contract to give ‘reasonable meaning to each provision and without rendering any

portion superfluous.’”). King also asserts that if LWS had not intended to guarantee a successful

hunt, then it would have explicitly disclaimed such a guarantee. However, King cites no

authority for this last proposition.

        “Contract language is construed according to its plain or ordinary meaning, consistent

with ‘what a reasonable person would understand the words to mean under the circumstances.’”

Ash Park, LLC v. Alexander & Bishop, Ltd., 2015 WI 65, ¶ 37, 363 Wis. 2d 699, 713, 866

N.W.2d 679, 685; see also Tufail v. Midwest Hosp., LLC, 2013 WI 62, ¶ 26, 348 Wis. 2d 631,

642, 833 N.W.2d 586, 592 (“Where the terms of a contract are clear and unambiguous, we

construe the contract according to its literal terms.”). Here, a reasonable person would not

understand that the parties’ cursory contract guaranteed a kill. It provides for a 10-day hunt in



        4
         Although King also says the he incurred losses related to the waste of his time, damage to his
reputation, interest, legal fees, and costs, he has not presented evidence in support of such damages or
itemized them in any way.

                                                  11
       Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 11 of 14




a specific area with certain services, including transportation, meals, and field trophy

presentation. Without additional evidence or an explicit contractual provision, a reasonable

person would not assume that a contract for a hunting experience necessarily includes the killing

of an animal. The inclusion of the term “field trophy preparation”, by itself, did not require

LWS to provide King with a successful hunt. See Tufail, 2013 WI 62, ¶ 37 (finding that “mere

reference [in contract] to products used by a ‘Church’s Chicken store’ does not represent that

Midwest Hospitality may operate a Church’s Chicken fast-food restaurant with a drive-

through”). At most, a reasonable person would conclude from this term that if King succeeded

in taking his specimen, then LWS had a duty to prepare a field trophy.

       King fares better with his second argument regarding the location of the sheep. It is

undisputed that the guide provided by LWS did not take King to the area identified in the

contract. However, as LWS points out, King knew where the hunt was supposed to occur and

admits that instead of driving four hours north, the guide took him 35-40 minutes south of the

airport. Despite this knowledge, King hunted for several days in the area nearby and south of

the airport. LWS contends that King’s actions waived his contractual right for a hunt four hours

north of the airport. Nolop v. Spettel, 267 Wis. 245, 249, 64 N.W.2d 859, 862 (1954) (“‘A

waiver is the intentional relinquishment of a known right.’”) (quoting Swedish American Nat’l

Bank of Minneapolis v. Koebernick, 136 Wis. 473, 479, 117 N.W. 1020, 1023 (1908)); C.G.

Schmidt, Inc. v. Tiedke, 181 Wis. 2d 316, 321, 510 N.W.2d 756, 757-58 (Ct. App. 1993) (“[A]

party to a contract can waive a condition that is for its benefit.”) (citing Godfrey v. Crawford, 23




                                                12
        Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 12 of 14




Wis. 2d 44, 49, 126 N.W.2d 495, 497 (1964)).5 King does not contest this point in any

meaningful way, but he correctly points out that there is no evidence that he voluntarily and

intentionally waived his right to hunt a North Baja Desert Bighorn Sheep.

        It is undisputed that the guide provided by LWS told King that he was in an area where

the North Baja Desert Bighorn Sheep was located. This turned out to be false, as established

by Lee’s uncontroverted expert testimony, but King had no reason to know that the guide was

incorrect, especially after questioning him on this very point and being assured that they were

in the right spot.6 Therefore, LWS failed to provide King with the opportunity to hunt a North

Baja Desert Bighorn Sheep because it took him to an area where the animal could not be found.

Because no reasonable jury could find otherwise based on the undisputed facts, King is entitled

to summary judgment as to his breach of contract claim on this ground.




        5
           LWS also argues that King had adequate opportunity to mitigate his alleged damages, either by
insisting that he go to the hunting site identified in the contact or by not continuing to hunt at the too-far-
south site for multiple days. LWS has forfeited this affirmative defense by failing to raise it in its answer,
dkt. 4 at 10-11, or any earlier motion. See Reed v. Columbia St. Mary’s Hospital, 915 F.3d 473, 478 (7th Cir.
2019) (defendant’s failure to plead affirmative defense results in forfeiture if defendant failed to preserve
defense by pleading it); Lobermeier v. Gen. Tel. Co. of Wisconsin, 119 Wis. 2d 129, 148, 349 N.W.2d 466,
475 (1984) (“Failure to mitigate damages is an affirmative defense which must be raised by the defendant
in its answer.”).

        6
         I have struck the December 7, 2020 declarations of Brad Black (dkt. 23) and Jeff Demaske (dkt.
24) for being extremely–and prejudicially–untimely. That said, I note that both men claim to have
harvested a cremnobates ram in an area roughly four hours north of the Loreto airport. This does not
contradict Lee’s testimony that “the identified place of harvest was well outside of cremnobates habitat
range.” Dkt. 15-2 at 4.

Black and Demaske also claim that they obtained valid permits in 2019 to hunt cremnobates rams, which
directly contradicts Lee’s testimony that cremnobates permits have not been issued for decades. As King
points out, however, it is questionable whether this evidence has much relevance to whether permits were
available at the time of King’s hunt in 2018. In any event, if LWS had timely disclosed this testimony,
then King could have explored it and perhaps impeached it, but LWS first disclosed these statements in
its response to King’s motion for summary judgment. Regardless whether this was intentional or just
negligent, it’s still impermissible sandbagging.

                                                      13
       Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 13 of 14




III. Section 100.18 Claim

       To prevail on his claim under the Wisconsin Deceptive Trade Practices Act, Wis. Stat.

§ 100.18, King must prove three things: (1) LWS made a representation to the public with the

intent to induce an obligation; (2) the representation was untrue, deceptive or misleading; and

(3) the representation caused King a pecuniary loss. Novell v. Migliaccio, 2008 WI 44, ¶ 44, 309

Wis. 2d 132, 150, 749 N.W.2d 544, 552 (citing K & S Tool & Die Corp. v. Perfection Mach. Sales

Inc., 2007 WI 70, ¶ 19, 301 Wis.2d 109, 121-22, 732 N.W.2d 792, 798-99). LWS does not

appear to dispute that it represented to King, as a member of the public, that he could hunt a

North Baja Desert Bighorn Sheep in the area four hours north of the Lareto airport and that this

representation was made with the intent to induce King to contract for the hunt. The parties

also do not dispute that King incurred $65,772.59 for the hunt, travel costs, and gratuity.

       LWS’s sole argument is that there is a dispute as to whether the representation that King

could hunt a North Baja Desert Bighorn Sheep in the area four hours north of the Loreto airport

was true, deceptive or misleading. As discussed above, King bases his claim on the expert report

of Lee, who avers that it is not possible to hunt a North Baja Desert Bighorn Sheep in that area

and that it was not even possible to obtain a permit to hunt this type of sheep at all in April

2018. Although LWS attempts to dispute this with the declarations of Black, Demaske and

Link, I have excluded their statements. Because it is undisputed that LWS made a false

representation that caused King pecuniary loss, King is entitled to summary judgment on his §

100.18 claim.




                                              14
       Case: 3:19-cv-00705-slc Document #: 34 Filed: 01/25/21 Page 14 of 14


IV. Damages and Fees

       Under Wis. Stat. § 100.18(11)(b)2, King is entitled to recover his “pecuniary loss,

together with costs, including reasonable attorney fees.” Although King has not yet submitted

a fee petition itemizing his attorney’s fees and costs, it is undisputed that he suffered a pecuniary

loss in the amount of $65,772.59. Therefore, he is entitled to an award of $65,772.59 plus

attorney’s fees and costs in an amount to be determined.

       With respect to his breach of contract claim, King argues that he is entitled to the

monetary damages he incurred as well as damages for the waste of his time, injury to his

reputation, and interest. King has not presented evidence in support of his claim for these

additional types of damages or itemized his losses in any way, so they must be resolved at trial.




                                              ORDER

       IT IS ORDERED that

           1. Plaintiff Malcolm King’s motions to strike the declarations of Jeff
              Demaske and Bradford Black, dkt. 27, and paragraph two of the
              declaration of Jay Link, dkt. 28, are GRANTED.

           2. Plaintiff’s motion for partial summary judgment, dkt. 12, is
              GRANTED as to his breach of contract and § 100.18 claims as
              provided in this opinion and as to his claim for monetary relief in the
              amount of $65,772.59 for the cost of the hunt, travel expenses, and
              gratuity. Plaintiff also is entitled to attorney’s fees and costs in an
              amount to be determined.

       Entered this 25th day of January, 2021.

                                      BY THE COURT:
                                      /s/
                                      _______________________
                                      STEPHEN L. CROCKER
                                      Magistrate Judge




                                                 15
